DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 10-21, and 24-26 are allowed.

Claims 1-5, 10-21, and 24-26 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference “A Comprehensive Survey on Machine Learning for Networking: Evolution, Application and Research Opportunities”, Boutaba et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein feeding the neural network into a nearest neighbor solution to determine a graph for a likely closest group; receiving a tagging identification of a particular term within the first information related to data to be red by an APM agent located at a server; classifying the data type based on the likely closest group and the tagging identification to determine one data plugin associated with the data based on the classification as cited in independent claim 1; or to store the data in a collector based on the classification as cited in independent claim 15; or to modify the data based on the classification as cited in independent claim 18.  

Instead, Boutaba et al. disclose a comprehensive body of knowledge on machine learning (ML) techniques in support of networking focusing on traffic engineering, performance optimization and network security such as traffic prediction, classification and routing providing differentiated and prioritized services.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864